Citation Nr: 0602147	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
October 1988 with prior active service of 3 months and 4 
days.  Following his separation from active duty, he served 
in the Naval Reserves.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In May 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of this hearing is associated with claims folder.  

The Board remanded the case in December 2004 for further 
evidentiary development.  The requested development was 
completed and the case has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  Chronic low back disability was present in service.

2.  The record does not show that the veteran was found to 
have a low back disorder on examination for entrance onto 
active duty.  

3.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's current low back disability 
did not increase in severity as a result of active duty.


CONCLUSION OF LAW

Service connection is warranted for the veteran's low back 
disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's entitlement to 
service connection for a low back disability.  Therefore, no 
further development with respect to this matter is required 
under the Veterans Claims Assistance Act of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) or the regulations implementing it.


Evidentiary Background

A notation in the veteran's service medical records dated in 
November 1977 indicates that a prior orthopedic evaluation 
after an accident in the snow in 1973 revealed fractures of 
the L2, L3, and L4 lumbar vertebrae.  In March 1981, the 
veteran reported that he pulled a muscle in his low back 
playing tennis.  The impression was left gluteus maximus 
strain.  In May 1984, the veteran strained his left 
paravertebral lumbosacral and gluteal regions while playing 
volleyball.  

Post service private treatment records dated from February 
2000 to December 2000 show that the veteran had been 
struggling with back pain for more than 10 years.  The 
veteran was presently employed as an engineer, but had flown 
in E-2s while in the military.  He reported that change of 
command ceremonies used to be terrible for him due to 
numbness in his legs with prolonged standing.  His current 
problems began after jamming his back while stepping off a 
curb.  An MRI revealed isolated degenerative disc disease at 
L5-S1 with spondylolisthesis and foraminal entrapment.  In 
July 2000, he underwent surgical fusion of his low back.  

During VA examination in October 2002, the veteran reported a 
history of back pain since 1994 or 1995; however, he 
acknowledged that he had possibly experienced pain years 
earlier.  The pain progressively worsened over the years.  
The examiner noted that a note in the veteran's medical 
records dated in November 1977 showed that a prior orthopedic 
evaluation after an accident in the snow in 1973 revealed 
fractures of L2, L3, and L4 lumbar vertebrae.  The diagnosis 
was status post lumbosacral spondylolisthesis at level L5 
with lumbarized S1 and status post lumbar fusion surgery with 
hardware in place.  

In his substantive appeal, the veteran asserted that his back 
disability resulted from flying as a Naval Flight Officer 
(NFO) in E-2C Hawkeyes.  In particular, he described sitting 
sideways in the aircrafts.  As the aircraft flew at slow 
airspeeds, it flew at a high angle of attack.  This caused 
NFO's, who sat sideways, to constantly lean to the right.  He 
reported that after many flight hours through many years, E-
2C NFOs were know to have back problems.  

During his hearing before the Board, the veteran testified 
that he flew more than 2200 hours in a Hawkeye during active 
and reserve service.  This included periods of active duty 
for training.  He asserted that his back pain resulted from 
these flights.  The veteran subsequently submitted copies of 
flight logs showing that he had over 1000 hours of flight 
from July 1981 to June 1988 and over 2200 hours of flight 
time from July 1981 to February 1998.  

Pursuant to the Board's prior Remand, the veteran was 
afforded a VA examination in January 2005.  The veteran 
reported being well until sometime in the late 1990s when he 
gradually developed a reduced capacity to walk and stand.  
Despite complaints of back pain, he continued to fly an 
airplane.  The examiner noted that the veteran's report of 
relief with sitting and aggravation of symptoms while walking 
and standing were typical of the symptoms of spinal stenosis.  
The examiner opined, after reviewing the veteran's claims 
folder, service medical records, and post service treatment 
records, that the veteran's spinal stenosis became 
symptomatic during service.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection can be granted for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment, and was not aggravated by such 
service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

While the service medical records dated prior to the 
veteran's entrance onto active duty note that the veteran 
fractured his lower back prior to his active service, the 
record does not show that he was found to have a low back 
disorder on examination for entrance onto active duty.  
Accordingly, the veteran is entitled to the presumption of 
soundness.  

The veteran asserts that his back disability resulted from 
prolonged stress as a result of flying in an E-2C Hawkeye.  
In this regard, the Board notes that the veteran has an 
extensive post service history of reserve naval service.  The 
RO has been unable to identify with specificity any periods 
of Active Duty for Training (ACDUTRA) or Inactive Duty for 
Training (INACDUTRA).  However, the veteran has submitted a 
flight log that chronicles flight time both during and prior 
to his active service.  While the photocopied flightlog does 
not identity the veteran, the Board finds the evidence 
contained therein persuasive.  The dates correspond to the 
veteran's service and the information contained therein is 
consistent with his military occupational specialty.  There 
is nothing to suggest that the information is not authentic.  

After examining the veteran, a VA examiner linked the 
veteran's current back disability to the veteran's active 
military service noting that the veteran's low back disorder 
became symptomatic during service.  This medical opinion 
supports the proposition that the veteran's low back 
disability was aggravated by active service.  There is no 
basis in the record for concluding that the veteran's low 
back disability clearly and unmistakably existed prior to 
service and clearly and unmistakably did not increase in 
severity as a result of active service.  Accordingly, the 
presumption of soundness is not rebutted and the veteran is 
entitled to service connection for low back disability.    


ORDER

Service connection for a low back disability is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


